Title: To George Washington from William Heath, 29 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General:
                     Westpoint March 29. 1781.
                  
                  The distressed condition of the New York regiment, under the command of Colonel Van schaick, on account of their great arrears of pay (sixteen months) and the uneasiness consequent thereon, is encreased by the consideration that the troops of the other states have lately received money, while they get none—their officers are much perplexed and embarrassed and know not what to say or do.  I promised the Colonel yesterday, that I would represent their case to your Excellency; which I beg leave now to do.  If a few months pay can be procured for them, either from Congress or their own state, it will relieve their distresses, and thereby promote the public service: without it, there is every reason to fear that desertions will take place—indeed five or six have lately deserted from the lines—probably are gone to the enemy, which has obliged me to remove those troops intirely from the lines.
                  Our stock of provisions of all sorts, instead of encreasing, diminishes—I have lately urged on the several Commissaries and Quartermasters, the necessity of pushing on the stores—A word from your Excellency may be more efficacious.  I am informed that Major General Parsons is very sick of a bilious fever at Reading.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               